Citation Nr: 1625358	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals, left knee injury.

2.  Entitlement to service connection for residuals, head injury.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii; which denied, in pertinent part, service connection for left knee injury, nose injury, and head injury residuals.

In January 2015, the Veteran testified by videoconference from Hilo, Hawaii, before the undersigned Veterans Law Judge sitting in Washington, D.C.  

In June 2015, the Board remanded the claims for additional development.  

While the case was in remand status, in a decision dated in February 2016, the Appeals Management Center granted service connection for scar to nose.  Thus, the issue of service connection for nose injury residuals is resolved as the benefit was granted in full.

The issues of service connection for residuals of left knee and head injuries are remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the left knee and head injury claim for additional development.

As to the left knee claim, on VA examination in September 2015, the examiner recorded that the Veteran stated that a physical therapy note dated April 27, 2015, indicated that MRI of the left knee was negative, and that the Veteran was diagnosed with mild left ITB [iliotibial band] syndrome.  The examiner also noted that a VA treatment record contained the following: "'He mentions he saw Dr. Groom for left knee pain then was referred to an orthopedist Dr. Hiller and dx with degenerative changes of the left knee. He was given an Rx for meloxicam & referral to P.T at NHMG.'"  [sic].  Despite this notation, the Veteran's left knee physical therapy (done, at the behest of VA, by a non-VA provider) records are not in the claims file.  Additionally, while the record includes a medical prescription for physical therapy for "tear of medial cartilage or meniscus of knee, unspecified synovitis and tenosynovitis" written by the North Hawaii Medical Group Orthopædic Clinic in January 2015, there are no consult records authored by Dr. Groom or Dr. Hiller in the claims file.  

Remand for acquisition of the above-referenced medical records is needed.  A request should also be made for the Veteran's National Guard medical records should they exist.  As the case is being remanded, the claims file should be updated to include VA treatment records dated after March 2016.  See Sullivan v. McDonald, 815 F.3d 786, 791 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the VA examiner provided an opinion regard left knee ITB, but he did not opine regarding left knee degenerative joint disease, or cartilage tear, or synovitis.  The Veteran should be then accorded a new VA examination that addresses all of the left knee diagnoses made during the pendency of the claim.

In regard to the head injury claim, the Veteran has reported that he began having headaches about six to seven months after his August 1968 motor vehicle accident; that he continues to have headaches about once a month; and that he takes Aleve so that he can continue functioning.  See September 2015 VA TBI examination report; and Board Hearing Transcript, pp. 8, 13.  The Board notes that police records show that the Veteran sustained injuries to his forehead and scalp in the 1968 motor vehicle accident.  However, the September 2015 examiner indicated that the Veteran did not have a diagnosis of head injury, concussion, or TBI "in CPRS" and did not proffer an opinion as to whether the Veteran's headaches are related to the in-service motor vehicle accident.  On remand an addendum opinion regarding the Veteran's headaches is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after March 2016 with the claims file.

2.  Request the Veteran's Army National Guard medical records and associate these records with the claims file.

3.  Obtain the Veteran's other treatment records, including the left knee physical therapy records; the North Hawaii Medical Group Orthopædic Clinic left knee treatment records; and the consult records from Dr. Groom and Dr. Hiller regarding the left knee; associate them with the claims file.

4.  Refer the issue of service connection for head injury residuals back to the September 2015 VA TBI examiner for an opinion as to whether it is at least as likely as not that the Veteran's currently presenting headaches, which he says began about 6 to 7 months after his August 1968 motor vehicle accident, are related to that event.  

In formulating this opinion the examiner must consider and discuss the responding police officer's observation that the Veteran sustained lacerations to the forehead and scalp during the August 1968 motor vehicle accident.

NOTE: the question is whether the Veteran's headaches are related to the bang on the head he sustained during the August 1968 motor vehicle accident; not whether he has a traumatic brain injury, or whether his headaches are secondary to traumatic brain injury.

The examination report must include a complete rationale for all opinions expressed.  

If the September 2015 VA TBI examiner is no longer available submit the matter to another examiner for the requested opinion.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's left knee disorders.  The entire claims file must be reviewed by the examiner.  All indicated tests, including x-rays, should be done, and all findings reported in detail.  The examiner must also discuss the in-service motor vehicle accident and the Veteran's current complaints and symptoms with the Veteran, and document said in the examination report.

For each disorder found on examination and during the appeal period, to include degenerative joint disease, tear of the left medial cartilage or meniscus of knee, and unspecified synovitis and tenosynovitis, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to the August 1968 motor vehicle accident?  

B)  If not, is it at least as likely as not that the disorder was incurred in, or is otherwise related to, the Veteran's active service?

C)  if not, is it at least as likely as not that any left knee arthritis had its onset within the year after the Veteran's separation from service?

The examination report must include a complete rationale for all opinions expressed.  

6.  After completion of all of the above, re-adjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

